Citation Nr: 0402624	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the severance of service connection for post-
traumatic stress disorder (PTSD), was proper.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had duty in the New Mexico National Guard from 
May 1978 to May 1985, including a period of ACDUTRA from July 
1978 to October 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  In March 2000, the RO established service connection for 
PTSD and granted entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability 

3.  In a January 2002 rating decision, the RO proposed to 
sever service connection for PTSD and entitlement to TDIU, 
and in a June 2002, rating decision, the RO severed service 
connection for PTSD and entitlement to TDIU.

4.  The grant of service connection for PTSD and entitlement 
to TDIU was undebatably erroneous because the veteran did not 
have qualifying Federal service when he experienced the 
stressor upon which his diagnosis of PTSD is based.


CONCLUSION OF LAW

A grant of service connection for PTSD and entitlement to 
TDIU was clearly and unmistakably erroneous; the RO has 
properly severed service connection for PTSD and entitlement 
to TDIU.  38 U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.105(d), 3.159, 3.159, 3.303, 3.304, 3.326 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all duty to assist and to 
notify the appellant pursuant to the Veterans Claims 
Assistance Acts of 2000 and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) are 
satisfied as to the claim at issue.  While the VCAA has not 
been specifically provided to the veteran as to the issue in 
this case, the facts are not in dispute, as further described 
below, and as such, the Board finds that the veteran is not 
prejudiced by any failure to be provided the VCAA provisions.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim, 
and thus, no further assistance to the veteran is required to 
comply with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See 
also Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).  Further, in a June 2003 letter to the Board, the 
veteran's representative requested that the Board proceed 
with the veteran's appeal. 

Generally, service connection will be granted for chronic 
disability arising from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
38 C.F.R. § 3.304 (d),(f) (2003).

The provisions of 38 C.F.R. § 3.105 (2003) direct, in 
pertinent part, that:

(d) Severance of service connection.  
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government).  (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Department of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.

The Court has clarified that:

Once service connection has been granted, 
38 C.F.R. § 3.105(d) provides that it can 
be withdrawn, but only after certain 
procedural safeguards have been complied 
with and the Secretary overcomes a high 
burden of proof . . . .  In effect, § 
3.105(d) places at least as high a burden 
of proof on the VA when it seeks to sever 
service connection as § 3.105(a) places 
upon an appellant seeking to have an 
unfavorable previous determination 
overturned.  

Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  See also 
Wilson v. West, 11 Vet. App. 383 (1998).

The veteran reports that in February 1980, he was called up 
pursuant to his National Guard duty to quell a prison riot at 
the New Mexico State Penitentiary.  Private and VA treatment 
records show the veteran had been diagnosed as having PTSD 
with the February 1980 New Mexico State Penitentiary 
experience as a stressor.

By rating action of March 2000, service connection for PTSD 
was granted, with an evaluation of 30 percent assigned, with 
the February 1980 prison riot duty as the qualifying 
stressor, and entitlement to TDIU was granted.

Of record is an April 2001 Advisory Opinion request to the 
Acting Director of the VA Compensation and Pension Service, 
reporting that a complaint had been received from a 
Lieutenant Colonel who was the Inspector General of the New 
Mexico National Guard, that the VA office was improperly 
paying service-connected disability compensation benefits to 
a number of ex-guardsmen for PTSD based on service as 
Guardsmen in February 1980 to help quell a prison riot at the 
New Mexico State Penitentiary.  The position was that duty at 
the riot constituted state duty rather than Federal duty and 
that a guardsman injured during state duty was only entitled 
to Worker's Compensation and not VA disability compensation.  
The primary question was whether duty at the riot constituted 
qualifying active service for VA benefits purposes.

In the September 2001 Advisory Review from the Direct of 
Compensation and Pension Service, it was indicated that 
active military service of the State of New Mexico by a 
member of the New Mexico Army National Guard to control the 
New Mexico prison riot did not meet the definition of active 
duty in the Armed Forces of the United States as specified at 
38 C.F.R. § 3.6(c)(3).  Accordingly, service for the period 
in February 1980 was not qualifying service for VA purposes.  
Action should be taken to sever service connection for PTSD 
under the provisions of 38 C.F.R. § 3.105(d).  The March 2000 
rating action was clearly and unmistakably erroneous in 
establishing entitlement to service connection benefits 
incurred while performing active service for the State of the 
New Mexico.
 
By rating action of January 2002, the RO proposed to sever 
service connection for PTSD and individual unemployability as 
there was no qualifying service at the time of the prison 
riot.  It was determined that the determination of Title 32 
service by the Army National Guard was not in existence at 
the time of the March 2000 decision granting service 
connection and the subsequent determination was a material 
fact.  Clear and mistakable error existed in the overlooking 
of material facts.  There was an unambiguous legal error in 
granting compensation benefits based on non qualifying 
service ordered by the Governor of New Mexico for the State 
of New Mexico, and because state service does not qualify as 
Federal Service, the rating decision in March 2000 was 
determined to be clearly and unmistakably erroneous.  There 
was notice to the veteran on January 22, 2002, and to his new 
address of record on April 8, 2002.  

By rating action of June 11, 2002, it was determined that 
service connection for PTSD with individual unemployability 
was severed effective September 1, 2002, due to non 
qualifying service in the National Guard.

In this case, the record establishes that the RO satisfied 
all procedural requirements specified by regulation where 
severance of service connection is contemplated, and provided 
the veteran additional notice and assistance beyond the basic 
procedural due process specifically required by regulation.  
38 C.F.R. § 3.105(d).

After a review of the evidence, the Board must decide, based 
on all the evidence of record, whether the March 2000 rating 
decision was clearly and unmistakably erroneous in granting 
service connection for PTSD and entitlement to TDIU.  At that 
time the evidence then of record was not clear as to whether 
the veteran's service at the prison riot in February 1980 was 
state or Federal service and service connection was granted 
presuming that the veteran had Federal service at that time.  
The evidence is clear that the veteran had a diagnosis of 
PTSD based on the stressor of the February 1980 prison riot.  
Following the March 2000 rating decision, information was 
received that the veteran's service during the February 1980 
prison riot was for the state of New Mexico rather than 
Federal service.  Therefore, this is a new material fact, 
which was not before the RO at the time of the March 2000 
rating decision granting service connection for PTSD and 
entitlement to TDIU, and the RO's determination at that time 
constitutes error that is "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  The RO's granting of 
service connection for PTSD and entitlement to TDIU, when the 
evidence establishes that the veteran did not have qualifying 
service for VA purposes for the grant of service connection 
for PTSD and entitlement to TDIU, was clearly and 
unmistakably erroneous.


ORDER

Severance of service connection for PTSD and entitlement to 
TDIU, was proper, and the appeal for continuation of that 
award must be denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



